Citation Nr: 0004465	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-15 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), effective October 
1996.

2. Entitlement to a compensable evaluation for scar of the 
left upper cheek.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating action dated May 1997, the RO granted the veteran's 
claim for service connection for PTSD, and assigned a 30 
percent evaluation, effective October 1996.  The veteran 
disagreed with the assigned rating.  Based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination in April 1998, the RO, by 
rating decision dated in July 1998, assigned a 70 percent 
evaluation, effective October 1996.  The veteran continues to 
assert that a higher rating should be assigned.  

In addition, by rating decision dated in June 1997, the RO 
denied the veteran's claim for a compensable evaluation for a 
left cheek scar.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's PTSD is manifested by intrusive thoughts of 
Vietnam, occasional suicidal ideation, hallucinations and 
flashbacks.  

3. There is no clinical evidence that the veteran is unable 
to perform the activities of daily living, and the veteran 
is not in danger of harming himself or others.

4. The veteran's PTSD is not productive of more than severe 
impairment.

5. The scar of the left face is barely discernible and is not 
disfiguring.  




CONCLUSIONS OF LAW

1. A rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect 
prior to November 7, 1996), as amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective on November 7, 
1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

2. The criteria for a compensable evaluation for scar of the 
left upper cheek have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected PTSD and 
left cheek scar that are within the competence of a lay party 
to report are sufficient to conclude that his claims are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The following principles apply to both issues in this case:

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  An Increased Rating for PTSD 

Factual background

The service medical records disclose no complaints or 
findings pertaining to a psychiatric disability.  A 
psychiatric evaluation on the separation examination in 
September 1969 was normal.

The veteran's form DD 214 shows that he received a number of 
medals, including the Combat Action Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, the National 
Defense Service Medal and the Vietnam Cross of Gallantry.

A social and industrial survey was conducted by the VA in 
February 1997.  The veteran described the stressors he 
experienced in Vietnam.  When asked about his employment 
performance, he implied that PTSD was a major factor, but the 
examiner noted that exploration revealed that he was more 
affected by a sleep disorder in the form of insomnia.  The 
veteran reported having recurring nightmares, hypervigilance, 
anger and bitterness, survivor guilt and emotional lability.  
It was indicated that the veteran presented as an alert, 
articulate, outgoing individual who systematically described 
the events noted in Vietnam without apparent emotional 
distress, although at times his voice would quiver as he 
spoke about the multiple losses he experienced as his friends 
were wounded or killed.  It was further noted that the 
veteran was on his fourth marriage, which he attributed to 
his need to talk about the war and poor judgment in the 
selection process.  The examiner commented that the veteran 
did not appear to be either socially or vocationally affected 
by PTSD beyond a slight degree.

The veteran was afforded a VA psychiatric examination in 
April 1997.  It was noted that he was neatly dressed, 
appropriate and cooperative throughout the examination.  He 
stated that he had been physically violent in two of his 
marriages.  He related that he had had approximately ten 
jobs, each of which had lasted just a few months.  He noted 
that one job had lasted for six years.  On mental status 
evaluation, the veteran was oriented in all spheres, 
displaying an above average intelligence with an age 
appropriate vocabulary.  His thought processes were logical 
in progression and goal-oriented, until the examiner asked 
him about hallucinatory experiences.  It appeared that the 
veteran had encapsulated hallucinatory, possibly delusionary, 
experiences, which he called "waking paranormal events."  
He stated that this included hallucinations that were 
auditory, visual and olfactory.  These did not last very 
long, but scared him.  It appeared that some of these 
happened in between sleeping states and might be hypnagogic.  
The veteran also noted that when he drove through open fields 
that reminded him of rice paddies, he saw his guys in the 
fields.  He indicated that he had the fantasy of building 
bunkers in his backyard so there would be some place "these 
guys could come back to."  He stated that he talked to his 
friends who were killed in Vietnam, but that they did not 
answer.  

The veteran was capable of remembering three of four words at 
the 10 minute period and all the words at the 20 minute 
period.  He was unable to do serial 7's.  He did an excellent 
job on abstracting the meaning of various proverbs and was 
capable of doing two of the three similarities.  His social 
judgment appeared to be in the normal range.  He showed good 
hygiene.  He was appropriately dressed and groomed.  His 
speech was unremarkable, although, at times, overproductive.  
His behavior was appropriate and cooperative.  His mood was 
described as somewhat anxious but the affect appeared be 
somewhat flat and sad.  When the examiner discussed the 
concept of depression, the veteran said that other people had 
suggested this to him, and that if it included being 
irritable a lot of the times, perhaps he was.  The Axis I 
diagnoses were PTSD, chronic, mild to moderate, and mood 
disorder due to neuropathy, with depressive features.  The 
Global Assessment of Functioning score was 51-60.  (The 
examiner noted that he was unable to tell in any detail 
within the examination whether the illusions and 
hallucinations represented impairment in reality testing that 
should lead to a lower level of Global Assessment of 
Functioning.)  

The examiner added that the veteran had daily intrusive 
recollections of Vietnam, but he found them to be positive 
rather than distressing.  He stated that when he was busy he 
had very few of them, but when he was driving, most of the 
time he lived between the two worlds of Vietnam and the 
current time.  He had distressing dreams of Vietnam on a 
monthly basis, but more common were dreams where people were 
being killed and cannibalized.  He often had dreams that he 
did not remember that left him extremely frightened and 
alert.  He appeared to have experiences that were like 
flashbacks.  It was also noted that the veteran did not avoid 
thoughts about Vietnam.  He was unable to make attachments 
with anyone other than his wife.  The veteran denied any 
restricted range of affect.  It appeared that he was more 
irritable than angry.  He indicated difficulty concentrating, 
and stated that he had exaggerated startle responses.  

Based on the evidence summarized above, the RO, by rating 
action dated May 1997, granted service connection for PTSD, 
and assigned a 30 percent evaluation, effective October 1996.

Another social and industrial survey was conducted by the VA 
in April 1998.  The veteran reported that he had just 
returned to work full-time as a truck driver and dock worker.  
He worked a very erratic schedule, and that this was 
extremely difficult regarding his PTSD sleep issues.  The 
veteran's wife, who accompanied him to the examination, noted 
that she had to be careful in approaching him because when 
she startled him, he hit her, though not intentionally.  She 
added that she had never seen him very happy.  The veteran 
stated that he did not mix well at work, and stayed by 
himself.  He noted that he had been in a verbal altercation 
with a co-worker two weeks earlier.  He stated that he had a 
minimal social life, and that he preferred to be at home 
alone or with his wife.  The veteran reported that he was on 
medication for his psychiatric symptoms.  He added that he 
was not receiving counseling at that time.  He noted that he 
still had problems getting to sleep.  He related that he had 
nightmares about the war 1-2 times every two weeks and that 
he occasionally had night sweats and would often wake up 
startled.  He stated that he thought about Vietnam daily.  He 
indicated that his thoughts were often triggered by 
conversations, smells, or certain types of feels.  He noted 
that Vietnam was the only thing he talked about and that it 
was always on his mind.  He still hit the ground when 
subjected to an unexpected noise.  He avoided crowds.  He had 
only one close friend, and his wife.  He did not socialize.  

The veteran also reported that he had difficulty 
concentrating, which interfered with his work, and difficulty 
with short-term memory.  He had difficulty starting projects, 
but once he got started, he could maintain focus.  He related 
that he had suicidal ideation at least one or two times a 
month, but that he would not do it.  He stated that he felt 
like sometimes he would be better off dead.  He wanted to 
bring his friends back.  He cried at least one time per week.  
He had poor self-esteem and poor self-worth.  He suffered 
from survivor's guilt.  

The assessment was that the veteran came to the interview 
casually dressed and provided information willingly and with 
good eye contact.  He appeared mildly guarded and defensive, 
but otherwise was not threatening to the examiner.  The 
veteran also discussed several incidents in Vietnam with much 
detail and this was an indication that the veteran had 
fixated thoughts daily according to his report regarding 
tragic Vietnam incidents.  The examiner noted that the 
veteran continued to have startle response symptoms, 
hypervigilant symptoms, isolation symptoms and depression 
symptoms with occasional suicidal ideation.  It was the 
examiner's impression that, due to the severity of his 
symptoms, the veteran was severely socially impaired and 
moderately to severely industrially impaired.  

The veteran was also afforded a psychiatric examination by 
the VA in April 1998.  The examiner noted that he had 
reviewed the veteran's claims folder.  The veteran complained 
that everything reminded him of Vietnam, that his sleep was 
almost nonexistent, that he had combat dreams and violent 
reactions.  He also reported that he was cranky, and that he 
had daily intrusive memories of the men in his platoon who 
died in Vietnam.  The veteran admitted to isolating himself 
and having flashbacks on an almost daily basis.  During the 
flashbacks, the veteran stated that he did not know where he 
was.  He complained of having severe anger control 
difficulties, and acknowledged that he had engaged in violent 
behaviors towards co-workers and two of his previous spouses.  
It was noted that the veteran was working full-time as a 
truck driver.  

On mental status evaluation, the veteran was cooperative, 
casually dressed and adequately groomed.  He displayed above 
average verbal communication skills during the interview.  He 
admitted to suffering from a consistently dysphoric mood.  
The veteran displayed a mildly labile affect.  He admitted to 
suffering from frequent flashbacks that were previously 
described as auditory, olfactory and visual.  The veteran 
denied having any past difficulties with persecutory 
delusions.  His speech was clear, coherent and goal-directed.  
He displayed below average eye contact with the examiner.  
The veteran did not display any gross signs of cognitive 
deficits during the mental status evaluation.  His recent and 
remote memory abilities appeared to be in the normal range.  
The diagnosis was PTSD, chronic, moderate to severe, with 
secondary symptoms of depression.  The Global Assessment of 
Functioning score was 50, representing moderate to serious 
symptoms of PTSD with secondary symptoms of depression.  

The examiner commented that the veteran persistently re-
experiences events through recurrent intrusive recollections, 
dreams and flashbacks.  He persistently avoided stimuli 
associated with Vietnam and he displayed a numbing of general 
responsiveness as indicated by his efforts to detach himself 
from others, his diminished interest in significant 
activities and his sense of a foreshortened future.  The 
examiner added that the veteran appeared to frequently 
discuss his Vietnam combat experiences, but he did not appear 
to enjoy describing the death and suffering he witnessed 
while he served there.  In fact, the veteran appeared to be 
obsessed with his Vietnam experiences and in some ways 
appeared to be expressing loyalty toward his fallen comrades 
when he attempted to keep their memories clear in his mind.  
He had severe social impairment, evidenced by the fact that 
he had only one to two close friends, but he saw them on a 
once a year basis.  He also isolated himself regularly and 
had significant difficulty getting along with co-workers and 
relatives.  He displayed a long history of abnormalities of 
conduct and judgment (he had been arrested four times).  The 
examiner noted that the veteran appeared to be marginally 
employable, given his difficulties getting along with co-
workers.  The symptoms of depression included that the 
veteran suffered from a chronically dysphoric mood and 
concentration deficits, recurrent thoughts of death, 
excessive feelings of guilt, low self-esteem and difficulties 
with insomnia.

By rating decision dated in July 1998, the RO assigned a 70 
percent evaluation for PTSD, effective October 1996.

VA outpatient treatment records dated in 1997 and 1998 have 
been associated with the claims folder.  When he was seen in 
July l997, it was noted that the veteran had a wide range of 
affect.  The assessment was that PTSD symptoms caused 
difficulties at work and in the home environment.  It was 
reported the following month that he had been recently fired 
from his job for frequent accidents and some problems with 
his superiors.  He was feeling very discouraged.  In 
September 1997, the veteran related that his sleep was 
disturbed by nightmares concerning his experiences in 
Vietnam.  The veteran reported an increase in his 
irritability and that marital discord had increased since he 
had been unemployed.  Finally, in May 1998, it was related 
that he had returned to work and was having difficulty with 
his peers.  




Analysis

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (effective November 
7, 1996).

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas, 1 Vet. App. 308, 313, the Court stated: 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply . . . ."  The 
Board has therefore examined the two versions of the VA 
Schedule for Rating Disabilities which were in effect during 
the course of the veteran's appeal in light of Karnas. 

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for PTSD in May 
1997.  Since he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board notes that a 70 percent rating has been in effect since 
the inception of the award.

A review of the record shows that the veteran has been 
afforded several examinations by the VA during the course of 
his appeal.  In this regard, the Board notes that the social 
and industrial survey in February 1997, and the VA 
psychiatric examination conducted approximately two months 
later, fail to demonstrate that a rating in excess of 70 
percent is warranted for PTSD.  Based on the interview, the 
social worker concluded that the veteran's social or 
vocational impairment was not more than slight.  During the 
psychiatric examination in April 1997, it was indicated that 
the veteran was neatly dressed and oriented in all spheres.  
The Board acknowledges that he described hallucinatory 
experiences and intrusive recollections of Vietnam.  The 
examiner opined that the symptoms of PTSD were no more than 
moderate.  

The Board concedes that the findings recorded on the social 
and industrial survey and the VA psychiatric examination in 
April 1998 confirm that the veteran's PTSD had increased in 
severity.  This was acknowledged by the RO since it increased 
the 30 percent evaluation which had originally been assigned 
in the May 1997 rating decision to a 70 percent rating for 
PTSD.  During the April 1998 interviews, the veteran admitted 
to suicidal ideation, intrusive memories of Vietnam, 
including of men in his platoon who died, and flashbacks.  
Following the examination, the examiner commented that the 
veteran's PTSD was moderate to severe, and stated that he was 
only marginally employable.  

In order to assign a higher rating under the criteria in 
effect prior to November 1996, as noted above, the record had 
to establish that the veteran was unable to obtain or retain 
employment due to his service-connected psychiatric 
disability.  In addition, the symptoms had to be totally 
incapacitating, bordering on gross repudiation of reality.  
Under the criteria now in effect, there must be total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes, persistent delusions 
or hallucinations inability to perform activities of daily 
living and disorientation to time or place.  

The extensive evaluations conducted during the veteran's 
claim do not establish that the veteran's symptoms warrant 
more than a 70 percent evaluation.  The evidence fails to 
demonstrate that the symptoms of PTSD are more than severe.  
In this regard, the Board points out that, as of the April 
1998 VA examination, he was employed on a full-time basis.  
He was always at least adequately groomed, and there is no 
indication that he is a danger to himself or others.  There 
is no clinical evidence that the veteran is not oriented.  
The evidence in support of the veteran's claim consists of 
his statements regarding the severity of PTSD.  In contrast, 
the Board concludes that the medical findings on several 
examinations are of greater probative value and do not show 
that a higher rating is warranted under either criteria in 
effect during the veteran's appeal.  

II.  A Compensable Evaluation for Scar of 
the Left Upper Cheek

Factual background

The service medical records disclose that the veteran was 
hospitalized in May 1969 for cellulitis of the left cheek.  

On VA general medical in July 1970, it was noted that the 
veteran had a post-traumatic linear scar on the left anterior 
upper cheek over the zygoma.  It was not disfiguring, and was 
noted to be minimal.  The diagnosis was scar of the left 
anterior upper cheek.

Based on the evidence summarized above, the RO, by rating 
action dated in February 1971, granted service connection for 
a scar of the left upper cheek, and assigned a noncompensable 
rating under the provisions of Diagnostic Code 7800.  This 
evaluation has remained in effect since then.  

A VA examination of the skin was conducted in July 1997.  The 
veteran complained that his face periodically swells and that 
he has discomfort in the area.  He reported that it swelled 
on a weekly basis and more so when he was tired.  On 
examination, over the face, there was a one inch scar over 
the left inferior orbital rim on the nasal aspect of the rim.  
This was indented.  Coloration was normal.  No underlying 
masses were appreciated.  There was no acute inflammation on 
the examination.  The assessment was post-traumatic scar of 
the left face.

Another VA examination for the veteran's scars was conducted 
in April 1998.  The veteran related that he still had 
discomfort or pain in the area of the scar and that at 
certain times it swells up and looks as if he has been in a 
fight.  The examiner indicated that it had never been that 
way during an examination and there was no documentation in 
the medical charts.  The veteran stated that it caused a fair 
amount of problem for him.  It was noted that the swelling 
sometimes happens almost every week for a day or two and, at 
other times, it will be a month in between episodes.  An 
examination revealed that the scar on the veteran's face was 
an almost undetectable scar running down from near the medial 
canthus of the eye laterally at a 45 degree angle.  It was 
well-healed and scarcely discernible.  It was not tender on 
deep palpation.  There was no pain response and no 
fluctuance.  The examiner stated that he was not able to 
appreciate any abnormalities apart from the presence of the 
scar itself on examination.  The diagnosis was facial scar of 
the left cheek, well-healed, but symptomatically causing 
ongoing pain and intermittent periods of swelling and 
inflammation, but without medical documentation of medical 
evaluation and diagnosis for this problem.  The examiner 
could not elaborate further on the condition since his 
examination was normal, and he had no medical records of an 
examination while it was abnormal.  




Analysis 

A 10 percent evaluation may be assigned for moderately 
disfiguring scars of the head, face or neck.  When slight, a 
noncompensable evaluation is assignable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

It is not disputed that the veteran has a scar on the left 
cheek.  The recent examinations by the VA demonstrate that 
the scar is barely visible, and is not productive of any 
discoloration.  There is no indication in the record that the 
scar is disfiguring.  While the veteran asserts that there is 
swelling of the face, the Board points out that in April 
1998, the examiner reviewed the veteran's records and found 
no clinical evidence of any swelling at any time.  The 
veteran's statements provide the only evidence in support of 
his claim.  The medical findings on examination are of 
greater probative value than the veteran's own statements 
and, in the absence of evidence that the scar is more than 
slight, there is no basis on which a compensable evaluation 
may be assigned.  


ORDER

A rating in excess of 70 percent for PTSD is denied.  A 
compensable evaluation for scar of the left cheek is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 

